PER CURIAM:
Christopher Andaryl Wills petitions for a writ of mandamus, requesting that this court revisit the conclusions it reached in his direct appeal, which was decided in 2003. Based upon our consideration of the materials submitted with Wills’ petition, we deny his request. See Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976) (observing that a writ of mandamus “has traditionally been used in the federal courts only to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.”). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.